IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
JADARION DEVONTE JACKSON,

               Appellant,

 v.                                                    Case No. 5D17-1047

STATE OF FLORIDA,

           Appellee.
_______________________________/

Opinion filed July 27, 2018

Appeal from the Circuit Court
for Orange County,
Renee A. Roche, Judge.

James S. Purdy, Public Defender, and
David M. Dixon, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison L. Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

         As the State properly concedes, the record does not support the conclusion that

the trial judge made an independent determination of competency before accepting

Appellant’s plea entered after his competency was ostensibly restored. Accordingly, we

reverse and remand for further proceedings. Bynum v. State, 43 Fla. L. Weekly D1063

(Fla. 5th DCA May 11, 2018); Rumph v. State, 217 So. 3d 1092, 1094 (Fla. 5th DCA

2017).

         REVERSED AND REMANDED.
COHEN, C.J., TORPY and EVANDER, JJ., concur.




                                     2